DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a NON-FINAL Office Action upon Applicant’s Request for Continued Examination, filed on April 22nd, 2021.  
Amendments to claims 1, 6, and 11, as well as the cancellation of claims 3 and 8 have been entered and considered accordingly. Claims 1-2, 4-7, and 9-17 are currently pending and have been addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22nd, 2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-7, and 9-17 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. 	In a test for patent subject matter eligibility, claims 1-2, 4-7, and 9-17 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:	Independent claims 1, 6, and 11 recite a system and method for generating product Dependent claims 2, 4-5, 7, 9-10, and 12-17 further recite the system and method of claims 1, 6, and 11. When analyzed as a whole, claims 2, 4-5, 7, 9-10, and 12-17 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. For example, claim 7 only further narrows the “product deal” of claim 6 by stating, “wherein the product deal comprises at least one of discount for excess inventory products and bundles product offerings.” Furthermore, claims 5 and 10 introduce “evaluating the success of a product deal strategy…” This limitation recites the abstract idea of tracking or organizing information, specifically collecting information, analyzing it, and displaying certain results of collection and analysis (see MPEP 2106.04(a)(2)). Under Step 2A, Prong I, the limitations of claims 2, 4-5, 7, 9-10, and 12-17 only further narrow the abstract idea set forth in the independent claims.	Under Step 2A, Prong II, claims 2, 4, 7, 9, and 12-17 do not recite any additional elements that were not introduced in the independent claims. Additionally, claims 5 and 10 introduce an analytics module which, per the Applicant’s specification [0018], may be implemented with any appropriate hardware and software, including but not limited to computing devices, servers, and processors. There is not sufficient detail in the Applicant’s disclosure for said analytics module to prove the said analytics module is more than a generic computer component. Under Step 2A, Prong II, these claims recite a judicial exception. No further analysis is required under Step 2B for claims 2, 4, 7, 9, and 12-17, which are patent ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2017/0186027 A1), hereinafter Hudson, in view of Kamireddy et al. (US 2018/0315069 A1), hereinafter Kamireddy.
	As per claim 1, Hudson discloses a system for providing a purchaser or potential purchaser with a plurality of deals related to at least one product or service, the system comprising: 
	a computing device adapted to access instructions designed to cause the computing device to interface with a platform ([0042] These techniques can be used with any computing device on which a consumer can access an electronic commerce platform [0083] A consumer initially installs a browser extension [platform] for a web browser (step 901). The browser extension [platform] can change websites visited by the consumer without directly affecting the viewable content of the websites [0094] processing system 1000 [computing device] may be… any machine capable of executing a set of instructions (sequential or transmit data pertaining to the at least one product or service selected by, or cached in an electronic shopping cart by, the purchaser or the potential purchaser to the platform ([0053] As noted above, S104 corresponds to the software system of the present invention that facilitates interactions between electronic commerce platforms and consumers [purchaser]. The software system [platform]… may optionally listen for … input S107 from the consumer as a control signal [0084] The consumer [purchaser] can then browse items offered for sale by an electronic commerce platform (step 902). For example, the consumer may access a website operated by the electronic commerce platform through the web browser [FIG. 3] shows at least one product in an electronic shopping cart [0086] browser extension may create a button that is dynamically presented on the checkout interface… Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf); 	the platform adapted to:	receive the signal from the computing device ([0086] responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905)); 	receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal ([0078] FIGS. 7B-C depict the checkout interface after the consumer has interacted with the special interface element… The code(s) can include codes that are discovered by a computer-implemented system [external source] responsible for supporting the browser extension [platform] while scouring websites and/or codes that have been uploaded to the computer-implemented system by consumers [external source]);	determine at least one product deal separate from an original offered price of the at least one product or service ([0060] Codes frequently offer perks such as… a lower price on an entire basket of products [or]… a specific product [0061] interacting with an interface element may cause the codes to be applied to items shown within the shopping cart [0087] Responsive to determining that the button has been selected by the consumer, the browser extension automatically and systematically applies the machine-readable list of code(s) on behalf of the consumer. The browser extension can then determine which code(s), if any, were successful in reducing the price to be paid by the consumer for one or more items offered for sale by the electronic commerce platform and selected for purchase by the consumer); and	transmit the product deal to the computing device ([0066] a consumer interaction with the special button S306 prompts the computer-implemented system to systematically apply code(s) to item(s) within the shopping cart of the electronic commerce platform).  
	While Hudson discloses a platform that determines product deals for at least one item in an electronic shopping cart, he fails to disclose identifying individual items in the shopping cart. Kamireddy discloses the following:
	transmit data pertaining to the at least one product or service selected by, or cached in an electronic shopping cart by, the purchaser or the potential purchaser to the platform ([0102] user's computing device 801 generates a cart checkout request, where the cart includes a first product... Any cart data local to the user's computing device 801 (e.g., cached or non-submitted client-side data) may then be transmitted to the web server 802); 	the platform adapted to:	receive the signal from the computing device ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803); 	identify the at least one product or service from the received signal ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored ; 	transmit a signal related to the data to an external source and to receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart. Then, the promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802);	determine at least one product deal from the identification separate from an original offered price of the at least one product or service ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied); and 	transmit the product deal to the computing device ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).	Hudson and Kamireddy are analogous references, as both are directed to systems and methods of generating product deal offerings for a consumer. Hudson discloses a platform, 
	As per claim 2, Hudson and Kamireddy disclose the system of claim 1, however Hudson fails to disclose excess inventory or bundled product offerings. Kamireddy discloses the following:
	wherein the product deal comprises at least one of discounts for excess inventory products and bundled product offerings ([0022] A retailer may wish to offer promotions — See also [FIG. 11]). 	Hudson and Kamireddy are analogous references, as both disclose generating product deals. Hudson discloses product deals, however fails to disclose these deal include bundled product offerings. Kamireddy discloses an example embodiment in which a product deal includes 3 bundled products. Bundled product offerings, such as “BOGO” deals or “buy X get Y free” are common promotions well known to those in the art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine Kamireddy’s bundled deals into Hudson’s product deals.    
	As per claim 4, Hudson and Kamireddy disclose the system of claim 1, and Hudson also discloses the following:
	wherein the platform generates a plurality of product deals, and transmits the plurality of product deals to the computing device ([0081] the browser extension [platform] may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack’ codes whenever possible).  
	As per claim 6, Hudson discloses a method for providing a purchaser or potential purchaser with a plurality of deals related to at least one product or service, the method comprising: 
	a computing device receiving a selection pertaining to the at least one product or service selected by, or cached in an electronic shopping cart for, the purchaser or the potential purchaser ([0042] These techniques can be used with any computing device on which a consumer can access an electronic commerce platform [0084] The consumer [purchaser] can then browse items offered for sale by an electronic commerce platform (step 902). For example, the consumer may access a website operated by the electronic commerce platform through the web browser [FIG. 3] shows at least one product in an electronic shopping the computing device interfacing with a platform, and transmitting a signal comprising data pertaining to the at least one product or service to the platform ([0053] As noted above, S104 corresponds to the software system of the present invention that facilitates interactions between electronic commerce platforms and consumers [purchaser]. The software system [platform]… may optionally listen for … input S107 from the consumer as a control signal [0086] browser extension may create a button that is dynamically presented on the checkout interface… Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf); 	the platform receiving the signal from the computing device ([0086] responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905)); 	the platform receiving external source data from the external source, the platform generating a product deal based on the external source data and the data pertaining to the at least one product or service ([0078] FIGS. 7B-C depict the checkout interface after the consumer has interacted with the special interface element… The code(s) can include codes that are discovered by a computer-implemented system [external source] responsible for supporting the browser extension [platform] while scouring websites and/or codes that have been uploaded to the computer-implemented system by consumers [external source]);	the platform determining at least one product deal separate from an original offered price of the at least one product or service ([0060] Codes frequently offer perks such as… a lower price on an entire basket of products [or]… a specific product [0061] interacting with an interface element may cause the codes to be applied to items shown within the shopping cart [0087] Responsive to determining that the button has been selected by the ; and	the platform transmitting the product deal to the computing device ([0066] a consumer interaction with the special button S306 prompts the computer-implemented system to systematically apply code(s) to item(s) within the shopping cart of the electronic commerce platform). 
	While Hudson discloses a platform that determines product deals for at least one item in an electronic shopping cart, he fails to disclose identifying individual items in the shopping cart. Kamireddy discloses the following:
	a computing device receiving a selection pertaining to the at least one product or service selected by, or cached in an electronic shopping cart for, the purchaser or the potential purchaser ([0102] user's computing device 801 generates a cart checkout request, where the cart includes a first product... Any cart data local to the user's computing device 801 (e.g., cached or non-submitted client-side data) may then be transmitted to the web server 802); 	the platform adapted to:	receive the signal from the computing device ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803); 	the platform identifying the at least one product or service from the received signal ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart); 	the platform transmitting a signal related to the data to an external source and receiving external source data from the external source, the platform generating a product deal based on the external source data and the data pertaining to the at least one product or service ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart. Then, the promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802);	the platform determining at least one product deal separate from an original offered price of the at least one product or service ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied); and 	the platform transmitting the product deal to the computing device ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).	Hudson and Kamireddy are analogous references, as both are directed to systems and methods of generating product deal offerings for a consumer. Hudson discloses a platform, such as a browser extension, that operates in conjunction with an existing platform. The browser extension then identifies that a user has accessed a checkout screen, and upon 
	As per claim 7, Hudson and Kamireddy disclose the method of claim 6, however Hudson fails to disclose excess inventory or bundled product offerings. Kamireddy discloses the following: 
	wherein the product deal comprises at least one of discounts for excess inventory products and bundled product offerings ([0022] A retailer may wish to offer promotions — such as price adjustments, bundle discounts [0129] details about the candidate promotion, such as… message 1103 indicating purchase conditions and the reward (Buy 3 Widgets [bundled See also [FIG. 11]). 	Hudson and Kamireddy are analogous references, as both disclose generating product deals. Hudson discloses product deals, however fails to disclose these deal include bundled product offerings. Kamireddy discloses an example embodiment in which a product deal includes 3 bundled products. Bundled product offerings, such as “BOGO” deals or “buy X get Y free” are common promotions well known to those in the art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine Kamireddy’s bundled deals into Hudson’s product deals.
	As per claim 9, Hudson and Kamireddy disclose the method of claim 6, and Hudson also discloses the following:
	the platform generating a plurality of product deals, and transmitting the plurality of product deals to the computing device ([0081] the browser extension [platform] may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack’ codes whenever possible).  
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kamireddy, and further in view of Lutnick et al. (US 2013/0006773 A1), hereinafter Lutnick. 
	As per claim 5, Hudson and Kamireddy disclose the system of claim 1, and Hudson also discloses the following:
	evaluat[ing] the success of a product deal strategy generated by the platform ([0055] S106 corresponds to the feedback that is received back from the electronic commerce platform (e.g., via the e-commerce websites S101) that can optionally be monitored by the software system S104. The feedback S106 most commonly includes messages that are displayed on the e-commerce websites S101 in response to submitting a code… This information can be analyzed and recorded by the software system S104. In some embodiments the information is recorded locally (e.g., within a storage module of the software system S104), 
	While Hudson discloses evaluating the success of product deal strategies, he fails to disclose an analytics module. Lutnick discloses the following:
	an analytics module in operative communication with the platform, the analytics module configured to evaluate the success of a product deal strategy generated by the platform ([FIG. 4] illustrates casino server 105, i.e. the platform, in operative communication with player database 450, i.e. an analytics module. [0200] player database 450 may store data associated with players. Player database 450 may store data including … a player’s historical purchasing behavior (e.g. the player has made 3 purchases in response to promotions in the past. [0271] casino server may track purchase data from players. For example, the casino server may maintain a database. The database may include information about a player coupled with data describing an amount a player spent (e.g., on products or services); whether or not a player tested a product or service, whether or not a player indicated interest in an item, and so on [0274] data recorded may further include data describing a player’s reaction to the promotions presented to him).	Hudson and Lutnick are analogous references, as both relate to evaluating the success of a product deal strategy. Hudson discloses said evaluation, however fails to disclose an analytics module. Lutnick discloses said evaluation performed by an analytics module, such as a player database. Specifying a separate module to evaluate strategies would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
As per claim 10, Hudson and Kamireddy disclose the method of claim 6, and Hudson also discloses the following:
	evaluating the success of the product deal strategy ([0055] S106 corresponds to the feedback that is received back from the electronic commerce platform (e.g., via the e-commerce websites S101) that can optionally be monitored by the software system S104. The feedback S106 most commonly includes messages that are displayed on the e-commerce websites S101 in response to submitting a code… This information can be analyzed and recorded by the software system S104. In some embodiments the information is recorded locally (e.g., within a storage module of the software system S104), while in other embodiments the information is recorded remotely (e.g., within a storage medium that is accessible to the software system S104 across a network). [0088] browser extension [platform] may also track the impact of each successful discount code [product deal strategy] in order to identify the best code (step 909)… the result of applying each discount code is recorded in a local storage medium of the computing device used by the consumer or a remote storage medium [analytics module] accessible across a network. The results may be used to determine the best combination of one or more codes that result in the lowest price).  
	While Hudson discloses evaluating the success of product deal strategies, he fails to disclose an analytics module. Lutnick discloses the following:
	the platform communicating data related to a product deal strategy generated by the platform to an analytics module, and the analytics module evaluating the success of the product deal strategy ([FIG. 4] illustrates casino server 105, i.e. the platform, in operative communication with player database 450, i.e. an analytics module. [0200] player database 450 may store data associated with players. Player database 450 may store data including … a player’s historical purchasing behavior (e.g. the player has made 3 purchases in response to promotions in the past. [0271] casino server may track purchase data from players. For example, the casino server may maintain a database. The database may include information .
Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy, in view of Lutnick. 
	As per claim 11, Kamireddy discloses a method comprising: 
	receiving, from a user device, data pertaining to a product electronically cached for purchase by a user ([0102] user's computing device 801 generates a cart checkout request, where the cart includes a first product... Any cart data local to the user's computing device 801 (e.g., cached or non-submitted client-side data) may then be transmitted to the web server 802); 
	determining a product identity from the received data ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart); 	transmit a signal related to the data to an external source and to receive external source data from the external source, utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate generating a product deal, apart from an original sales price of the product, based on the product identity ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied); and 	transmitting the product deal to the user ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).
	While Kamireddy discloses generating a product deal based on product identification, he fails to disclose generating a product deal based on inventory information. Lutnick discloses the following:
	generating a product deal, apart from an original sales price of the product, based on inventory information of a retailer selling the product ([0279] The casino server may receive data from the retail establishment. For example, the POS terminal of the retail establishment may indicate inventory levels of various products, and communicate the inventory levels to the casino server. [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment. For example, if the retailer has an excess of a certain product, the casino server may determine a promotion which offers the 
	As per claim 12, Kamireddy and Lutnick disclose the method of claim 11, and Kamireddy also discloses the following:
	determining, from the product identity, an identity for at least one other product for a bundled product deal, wherein generating the product deal is further based on the at least one other product identity ([0090] At step 602 , the computing device receives first product data indicative of a first product and first promotion data indicative of a first promotion [0093] Step 608 involves determining whether the cart metadata satisfies the cart-specific purchase condition(s) of the active promotion . As described above, the cart-specific purchase conditions may depend on … the quantity of items in the virtual shopping cart, the particular combination of items in the virtual shopping cart, or other cart - specific information… If the cart specific purchase conditions are satisfied by the properties of the virtual shopping cart, the active promotion is considered eligible for application at step 610. [Claim 16] wherein the mapping further associates a second product with a second candidate promotion, wherein the second candidate promotion includes a cart-specific purchase condition that is eligible based on the virtual shopping cart including the first product, wherein the cart data further includes the second product See also [0071-0072]).
	As per claim 13, Kamireddy and Lutnick disclose the method of claim 12, and Kamireddy also discloses the following:
wherein the generated product deal includes an aggregated price for the product and the at least one other product ([0071] An example purchase requirement may specify a minimum or maximum quantity of a particular product (e.g., “20% off when 3 or more of x are purchased  or “buy one get one free”). Another example purchase requirement may specify a particular pairing of products necessary for the promotion 400 to be applied (e.g., “$10 off when x and y are purchased together”) [0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801 . The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).
	As per claim 14, Kamireddy and Lutnick disclose the method of claim 12, and Kamireddy also discloses the following:
	wherein the generated product deal includes a discounted price for the product and a discounted price for the at least one other product ([0117] Step 912 involves transmitting the first discounted price to a client device for application to the virtual shopping cart [Claim 16] The method of claim 5, wherein the mapping further associates a second product with a second candidate promotion, wherein the second candidate promotion includes a cart-specific purchase condition that is eligible based on the virtual shopping cart including the first product, wherein the cart data further includes the second product , and wherein the method further comprises: determining, by the server, that the second candidate promotion is a second eligible promotion based on the cart data including the first product; and determining, by the server, a second discounted price for at least the second product based on the product meta data of the second product and the second eligible promotion); and.
	As per claim 16, Kamireddy and Lutnick disclose the method of claim 11, however Kamireddy fails to disclose third parties. Lutnick discloses the following:
receiving a price for the product offered by a third party, wherein generating the product deal comprises the price from the third party ([0202] The pricing database 550 may include data related to products prices, including: (a) a product’s price [0279] The casino server may receive data from the retail establishment [third party]… such as data about product values, product wholesale costs [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment). 	Kamireddy and Lutnick are analogous references, as both relate to generating product deals. Kamireddy discloses generating a product deal based on the price of an item, however fails to disclose the price comes from a third party. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick into Kamireddy. Expanding the platform to serve multiple retailers would have been obvious to try, and would require pricing data from the involved third parties.
	As per claim 17, Kamireddy and Lutnick disclose the method of claim 11, and Kamireddy also discloses the following:
	generating a product deal, apart from an original sales price of the product, based on the product identity ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied).
	While Kamireddy discloses generating a product deal, they fail to disclose another product deal. Lutnick discloses another product deal, and Lutnick further discloses inventory information:
	receiving, from the user, a request for another product deal ([0239] a player may first see one or more promotions. The player may then indicate whether he would like to see generating the other product deal, apart from an original sales price of the product and the product deal, based on the inventory information of a retailer selling the product ([0279] The casino server may receive data from the retail establishment. For example, the POS terminal of the retail establishment may indicate inventory levels of various products, and communicate the inventory levels to the casino server. [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment. For example, if the retailer has an excess of a certain product, the casino server may determine a promotion which offers the product at a discount); and 
	transmitting the other product deal to the user ([0239] …based on his response, new promotions [other product deal] may be presented to the player).	Kamireddy and Lutnick are analogous references, as both relate to generating product deals. Kamireddy discloses generating a product deals relating to items cached for purchase by a potential purchaser, while Lutnick discloses generating product deals and generating other product deals upon request from a potential purchaser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick’s other product deal into Kamireddy’s “shopping cart” product deals. Allowing a purchaser to request another product deal in any environment that provides these deals, such as on a gaming device or on a retailer’s website, is beneficial to both the purchaser, platform host, and any other third parties. For example, if a user is not interested in buying 2 more products for a “buy 3 get 20% off deal”, the option to request a new promotion ensures the user receive some type of applicable deal, likely leading to a higher total conversion rate.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy, in view of Lutnick, and further in view of Joshi et al. (US 10,026,099 B1), hereinafter Joshi.
	As per claim 15, Kamireddy and Lutnick disclose the method of claim 12, however they fail to disclose search history. Joshi discloses the following:
receiving search history results of the user, wherein determining the identity for the at least one other product is based on analyzing the search history results ([Col. 6, lines 9-31] service provider 102 may offer items, advertisements and/or deals (i.e., the deals 130)… deals 130 may also represent an offer and/or promotion to acquire one or more items associated with the deals 130. The deals 130 may also be offered at any price point, including being offered at no cost, such as the users 106 being offered a deal 130 that includes an item at no additional cost to the user 106… The items offered in association with the advertisements or deals 130 may include… products, goods, services, a bundle of items [at least one other product]… The items and/or deals 130 provided by the service provider 102 and/or the merchants 110 may be acquired by the users 106 via… any type of user device 108, at the point of a transaction or interaction with a merchant 110 [Col. 6, lines 48-52] deal selection module 120 may… leverage user preferences 132 and other data to select deals 130 for offering and presenting to a user 106. [Col. 7, lines 14-28] deal selection module 120 may also maintain or at least be associated with user preferences 132, as described above… user preferences 132 may be implied based on the service provider 102 observing user information and actions associated with a retail purchase account associated with a user 106 (e.g., … browsing history, search history....) See also [Col. 15, lines 31-56]).	Kamireddy and Joshi are analogous references, as both are related to generating product deals for bundled items. Kamireddy discloses determining the product identity of at least one other product for a bundle deal based on a previously cached item. Joshi discloses determining the product identity of at least one other product for a bundle deal based on a previously cached item [Col. 15, lines 31-56], however Joshi also discloses an embodiment in where selecting these deals may be based on user data, such as search history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi into Kamireddy. Analyzing search history results allows for a more targeted product deal, benefiting the purchaser, platform, and any other third party. For . 	
Response to Arguments
In the response filed on April 22nd, 2021, Applicant has amended claims 1, 6, and 11, and has cancelled claims 3 and 8. No new claims have been presented for examination. Further response on the amendments with relation to 35 U.S.C. 101 and 103 is discussed below. 
In the response filed on April 22nd, 2021, Applicant has argued (pg. 6-8) that the previous rejection of claims 1-17 under 35 U.S.C. 101. Applicant’s arguments have been fully considered, however the Examiner respectfully disagrees. 	When analyzed under Step 2A, Prong II, the Examiner has found that the judicial exception (abstract idea) found in claim 1, does not integrate the abstract idea into a practical application. Applicant has argued (pg. 7, para. 1) that claim 1 allegedly provides improvements to online retail technology by way of, “creat[ing] deals for any goods or services bought or sold worldwide, helping businesses to sell more without sacrificing profits or raises and increasing shopping cart conversion rates." The Examiner has found that these “improvements” are merely common business practices, and are not indicative of an improvement in technology. Assuming, arguendo, Applicant’s invention increases the probability that a purchaser will purchase a product, this is not seen as a technological improvement. 	Applicant has further noted McRO (pg. 7, para. 2), arguing the claims, “provide for a particular solution to a problem experienced in the online retail technology.” The Examiner respectfully disagrees. As stated in MPEP § 2106.05(a), “in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.” The Examiner has not found a similar or applicable analogy present, nor does Applicant identify one. Accordingly, the argued “increase in probability” has not been found to provide for a particular solution to a problem experienced in the online retail technology.  	When further analyzed under Step 2B, the examiner has not found that the claims amount to significantly more than the judicial exception. Per Applicant’s arguments (pg. 7, para. 4) with respect to claim 1, the Examiner has not found any feature that is not considered a well-understood, routine, and conventional activity. The Examiner has not found that the claims amount to significantly more than the judicial exception. Per Applicant’s arguments (pg. 7, para. 4) with respect to claim 1, the Examiner has not found any feature that is not considered a well-understood, routine, and conventional activity. The limitation of (as identified by the Applicant):
"identify the at least one product or service from the received signal" is found to be mere data analysis from received data transmissions;
"transmit a signal related to the data to an external source and to receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal" is found to be mere communication between generic computer components; and
"determine at least one product deal from the identification separate from an original offered price of the at least one product or service" is found to be mere data analysis and data comparisons from received or stored data. 
	Per Applicant’s arguments (pg. 7, para. 1) regarding DDR Holdings, the Examiner respectfully disagrees that the above recited limitations “are functions that themselves are not merely generic, even though they may be performed by a generic computer.” As noted by Applicant (pg. 7-8, para. 4-1), the solution presented is technical, however, the problem being 
	Accordingly, the Examiner has maintained the rejection of claim 1 under 35 U.S.C. 101. The rejection of claims 6 and 11 have been maintained for similar reasons, as have the rejection of dependent claims 2, 4-5, 7, 9-10, and 12-17. Further explanation can be found above. 
Applicant's arguments filed April 22nd, 2021, with respect to the previous rejection under 35 U.S.C. 103, have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s arguments (pg. 8-9) that the features of claim 1, and similar claims, are allowable over Lutnick, Kamireddy, and/or Hudson. 	Applicant has argued (pg. 8) that, “the system in Hudson discloses finding deals online that are already generated. The claims currently recite "receive external source data from the external source" which can be used to "determine at least one product deal." Thus, the claims as recited allow for the generation of a product deal, and not just the discovering of an already generated deal.” The Examiner notes that when applying art, the broadest reasonable interpretation of the claims is taken into consideration. Applicant’s “generation of a product deal” does not explicitly state that the product deal may not already exist. Examiner has interpreted the BRI of “generation of a product deal” to include generating a notice of a deal to present to the user, shown in Applicant’s [FIG. 2, 104]. 	In the interest of compact prosecution, the Examiner recommends further amendments to clearly show Applicant’s intended scope. For example, Applicant may choose to further amend the limitation of claim 1 to recite, “transmit a signal related to the data to an external source and to receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal, wherein the product deal is exclusive to the platform.” The Examiner notes that the above amendment is merely a suggestion, and any formal amendments to be filed are at the . 
Conclusion                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622